 1 LOUISA EBERLE (SBN 320803)
   louisa.eberle@sierraclub.org
 2 JOSHUA SMITH (Admitted pro hac vice)
   joshua.smith@sierraclub.org
 3
   SIERRA CLUB ENVIRONMENTAL LAW PROGRAM
 4 2101 Webster Street, Suite 1300
   Oakland, CA 94612
 5 Telephone: (415) 977-5765 (Ms. Eberle)
   Telephone: (415) 977-5560 (Mr. Smith)
 6 Fax: (510) 208-3140

 7
     Attorneys for Plaintiff Sierra Club
 8
                                      UNITED STATES DISTRICT COURT
 9
                               FOR THE NORTHERN DISTRICT OF CALIFORNIA
10
                                              OAKLAND DIVISION
11

12    SIERRA CLUB,

13                Plaintiff,
                                                        CASE NO. 4:19-cv-01492-KAW
14           v.
                                                        JOINT STIPULATION TO
15                                                      CONTINUE INITIAL CASE
      UNITED STATES DEPARTMENT OF THE                   MANAGEMENT CONFERENCE
16    INTERIOR,                                         AND [PROPOSED] ORDER

17                Defendant.

18

19

20
            Pursuant to Civil Local Rules 6-1(b) and 7-12, Plaintiff, Sierra Club, and Defendant, United
21
     States Department of the Interior (“Interior”), jointly stipulate to continue the initial case management
22
     conference currently set for October 22, 2019, to December 10, 2019, subject to the Court’s approval.
23
     The reasons for this request are as follows:
24
            1.       On March 22, 2019, Plaintiff filed its Complaint for relief under the Freedom of
25
     Information Act (“FOIA”), 5 U.S.C. § 552, as amended. ECF No. 1.
26
            2.       Defendant filed its Answer on April 29, 2019. ECF No. 13.
27
            3.       The parties have initiated a meet and confer process regarding a possible timeline for
28

     JOINT STIP. TO CONTINUE CASE MANAGEMENT CONFERENCE
     3:18-CV-3472 EDL
 1 Defendant to respond to Plaintiff’s FOIA requests and potential limitations on the scope of Plaintiff’s

 2 requests.

 3          4.      Following the parties’ initial discussions, Defendant provided Plaintiff with some

 4 information regarding the volume and attributes of the data being collected, and the parties continue to

 5 discuss the issues. Defendant has agreed to review 1,000 pages per month as an interim measure while

 6 the meet and confer regarding a production schedule proceeds.

 7          5.      On June 18, 2019, the parties requested to continue the case management conference to

 8 facilitate continued settlement discussions. ECF No. 19.

 9          6.      On June 20, 2019, the Court continued the case management conference to August 6,

10 2019. ECF No. 21.

11          7.      On July 29, 2019, the parties again requested to continue the case management

12 conference to facilitate continued settlement discussions. ECF No. 22.

13          8.      On July 30, 2019, the Court continued the case management conference to September 17,

14 2019. ECF No. 23.

15          9.      On September 9, 2019, the parties again parties again requested to continue the case

16 management conference to facilitate continued settlement discussions. ECF No. 24.

17          10.     On September 11, 2019, the Court continued the case management conference to

18 September 17, 2019. ECF No. 25.

19          11.     Since then, the parties have continued to discuss ways to narrow and prioritize Plaintiff’s

20 requested documents in an attempt to facilitate a more rapid production by Defendants. The parties have

21 agreed upon categories of custodians from which to prioritize production and an initial list of priority

22 domain names for search and production. Defendants have made six separate productions, totaling

23 4,705 pages, and Defendants have agreed to continue to review at least 1,000 pages per month for

24 production on the first Friday of the month.

25          12.     The parties believe that their discussions have been and may continue to be productive

26 and respectfully request that the Court permit this process to continue. The parties therefore request that

27 the Court continue the initial case management conference currently set for October 22, 2019, to

28 December 10, 2019, along with the corresponding deadline to file a case management statement.

     JOINT STIP. TO CONTINUE CASE MANAGEMENT CONFERENCE
     3:18-CV-3472 EDL
 1           13.     This change will not alter the date of any event or deadline already fixed by Court order,

 2 other than the date of the initial case management conference and case management statement.

 3           IT IS HEREBY STIPULATED, by the parties to the above-captioned action, subject to the

 4 approval of the Court, that the initial case management conference be continued to December 10, 2019.

 5 DATED: October 15, 2019                                   Respectfully submitted,
 6     /s/ Louisa Eberle 1                                   David L. Anderson
     LOUISA EBERLE (SBN 320803)                              United States Attorney
 7
     louisa.eberle@sierraclub.org
     JOSHUA SMITH (Admitted pro hac vice)                      /s/ Emmet Ong
 8
     joshua.smith@sierraclub.org                             EMMET ONG
 9   SIERRA CLUB ENVIRONMENTAL LAW                           Assistant United States Attorney
     PROGRAM
10   2101 Webster Street, Suite 1300                         Attorneys for Defendant
     Oakland, CA 94612
11
     Telephone: (415) 977-5765 (Ms. Eberle)
12   Telephone: (415) 977-5560 (Mr. Smith)
     Fax: (510) 208-3140
13
     Counsel for Plaintiff Sierra Club
14

15

16

17

18

19

20

21

22

23

24

25

26

27   1
       In compliance with Civil Local Rule 5-1(i)(3), the filer of this document attests under penalty of perjury
     that all signatories have concurred in the filing of this document.
28

     JOINT STIP. TO CONTINUE CASE MANAGEMENT CONFERENCE
     3:18-CV-3472 EDL
 1                                        [PROPOSED] ORDER

 2 PURSUANT TO STIPULATION, IT IS SO ORDERED. The initial case management conference set

 3 for October 22, 2019, is continued to December 10, 2019, at 1:30 p.m. in the Ronald Dellums Federal

 4 Building. A case management statement is due by December 3 , 2019.

 5
     DATE: 10/18/2019
 6                                                    The Honorable Kandis A. Westmore
                                                      United States Magistrate Judge
 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     JOINT STIP. TO CONTINUE CASE MANAGEMENT CONFERENCE
     3:18-CV-3472 EDL
